EXHIBIT 10.5.1

FIRST AMENDMENT

TO

THE JULY 5, 2005 SECOND AMENDED AND RESTATED

LIMITED LIABILITY COMPANY AGREEMENT OF

DUKE ENERGY FIELD SERVICES, LLC

This First Amendment to the July 5, 2005 Second Amended and Restated Limited
Liability Company Agreement of Duke Energy Field Services, LLC (this
“Amendment”), is dated as of August 11, 2006 and by and between ConocoPhillips
Gas Company, a Delaware corporation (“CPGC”) and Duke Energy Enterprises
Corporation (formerly Duke Energy Field Services Corporation), a Delaware
corporation (“DEFS Holding”).

RECITALS

 

A. Reference is made to that certain Second Amended and Restated Limited
Liability Company Agreement of Duke Energy Field Services, LLC by and between
CPGC and DEFS Holding dated as of July 5, 2005 (the “Agreement”) (capitalized
terms used but not defined herein shall have the meaning given thereto in the
LLC Agreement).

 

B. CPGC and DEFS Holding desire to amend the Agreement to provide for the
indemnification of Directors and Officers.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

1. The Agreement is hereby amended by adding thereto under Article III
concerning Management, a new Section 3.14 as follows:

Section 3.14 Indemnification.

(a) Power to Indemnify in Actions, Suits or Proceedings other than Those by or
in the Right of the Company. Subject to Section 3.14(c), the Company shall
indemnify any Person who was or is a party or is threatened to be made a party
to any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative or investigative (other than an action by or in
the right of the Company), by reason of the fact that such Person is or was an
Officer (as used in this Section 3.14, the terms “Officer” and “officer” shall
include manager, as such term is defined under the Act) or Director or is or was
an Officer or Director serving at the request of the Company as a director,
officer, employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise (collectively, a “Covered
Person”), against expenses (including attorneys’ fees), judgments, fines and
amounts paid in settlement actually and reasonably incurred by such Covered
Person in connection with such action, suit or proceeding if such Covered Person
acted in good faith and in a manner such Covered Person reasonably believed to
be in or not opposed to the best interests of the Company, and, with respect to
any criminal action or proceeding, had no reasonable cause to believe such
Covered Person’s conduct was unlawful. The termination of any action, suit or
proceeding by judgment, order, settlement, conviction, or upon a plea of nolo
contendere or its equivalent, shall not, of itself, create a presumption that
the Covered Person did not act in good faith and in a manner which such Covered
Person reasonably believed to be in or not opposed to the best interests of the
Company, and, with respect to any criminal action or proceeding, had reasonable
cause to believe that such Covered Person’s conduct was unlawful.

 

1 of 5



--------------------------------------------------------------------------------

(b) Power to Indemnify in Actions, Suits or Proceedings by or in the Right of
the Company. Subject to Section 3.14(c), the Company shall indemnify any Covered
Person who was or is a party or is threatened to be made a party to any
threatened, pending or completed action or suit by or in the right of the
Company to procure a judgment in its favor by reason of the fact that such
Person is or was a Covered Person, against expenses (including attorneys’ fees)
actually and reasonably incurred by such Covered Person in connection with the
defense or settlement of such action or suit if such Covered Person acted in
good faith and in a manner such Covered Person reasonably believed to be in or
not opposed to the best interests of the Company; except that no indemnification
shall be made in respect of any claim, issue or matter as to which such Covered
Person shall have been adjudged to be liable to the Company unless and only to
the extent that the Court of Chancery of the State of Delaware or the court in
which such action or suit was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, such Covered Person is fairly and reasonably entitled to indemnity for
such expenses which the Court of Chancery or such other court shall deem proper.

(c) Authorization of Indemnification. Any indemnification under Section 3.14
(a) or (b) (unless ordered by a court) shall be made by the Company only as
authorized in the specific case upon a determination that indemnification of the
present or former Officer or Director is proper in the circumstances because
such Covered Person has met the applicable standard of conduct set forth in
Section 3.14(a) or Section 3.14(b), as the case may be. Such determination shall
be made with respect to such Covered Persons, (i) by a majority vote of the
Directors who are not parties to such action, suit or proceeding, even though
less than a quorum, or (ii) by a committee of such Directors designated by a
majority vote of such Directors, even though less than a quorum, or (iii) by a
majority vote of the Members. To the extent that a present or former Director or
Officer has been successful on the merits or otherwise in defense of any action,
suit or proceeding described above, or in defense of any claim, issue or matter
therein, such Covered Person shall be indemnified against expenses (including
attorneys’ fees) actually and reasonably incurred by such Covered Person in
connection therewith, without the necessity of authorization in the specific
case.

(d) Good Faith Defined. For purposes of any determination under Section 3.14(c),
a Covered Person shall be deemed to have acted in good faith and in a manner
such Covered Person reasonably believed to be in or not opposed to the best
interests of the Company, or, with respect to any criminal action or proceeding,
to have had no reasonable cause to believe such Covered Person’s conduct was
unlawful if such Covered Person’s action was based on the records or books of
account of the Company or another enterprise, or on information supplied to such
Covered Person by an Officer or an officer of another enterprise in the course
of their duties, or on the advice of legal counsel for the Company or another
enterprise

 

2 of 5



--------------------------------------------------------------------------------

or on information or records given or reports made to the Company or another
enterprise by an independent certified public accountant or by an appraiser or
other expert selected with reasonable care by the Company or another enterprise.
The provisions of this Section 3.14(d) shall not be deemed to be exclusive or to
limit in any way the circumstances in which a Covered Person may be deemed to
have met the applicable standard of conduct set forth in Section 3.14(a) or
Section 3.14(b), as the case may be.

(e) Indemnification by a Court. Notwithstanding any contrary determination in
the specific case under Section 3.14(c), and notwithstanding the absence of any
determination thereunder, any Director or Officer may apply to the Court of
Chancery of the State of Delaware or any other court of competent jurisdiction
in the State of Delaware for indemnification to the extent otherwise permissible
under Section 3.14(a) or Section 3.14(b). The basis of such indemnification by a
court shall be a determination by such court that indemnification of the
Director or Officer is proper in the circumstances because such Covered Person
has met the applicable standard of conduct set forth in Section 3.14(a) or
Section 3.14(b), as the case may be. Neither a contrary determination in the
specific case under Section 3.14(c) nor the absence of any determination
thereunder shall be a defense to such application or create a presumption that
the Director or Officer seeking indemnification has not met any applicable
standard of conduct. Notice of any application for indemnification pursuant to
this Section 3.14(e) shall be given to the Company promptly upon the filing of
such application. If successful, in whole or in part, the Director or Officer
seeking indemnification shall also be entitled to be paid the expense of
prosecuting such application.

(f) Expenses Payable in Advance. Expenses (including attorneys’ fees) incurred
by a Director or Officer in defending any civil, criminal, administrative or
investigative action, suit or proceeding shall be paid by the Company in advance
of the final disposition of such action, suit or proceeding upon receipt of an
undertaking by or on behalf of such Director or Officer to repay such amount if
it shall ultimately be determined that such Covered Person is not entitled to be
indemnified by the Company as authorized in this Section 3.14. Such expenses
(including attorneys’ fees) incurred by former Directors and Officers or other
employees and agents may be so paid upon such terms and conditions, if any, as
the Company deems appropriate.

(g) Nonexclusivity of Indemnification and Advancement of Expenses. The
indemnification and advancement of expenses provided by, or granted pursuant to,
this Section 3.14 shall not be deemed exclusive of any other rights to which
those seeking indemnification or advancement of expenses may be entitled, it
being the policy of the Company that indemnification of the Covered Persons
specified in Section 3.14(a) and Section 3.14(b) shall be made to the fullest
extent permitted by Law. The provisions of this Section 3.14 shall not be deemed
to preclude the indemnification of any Covered Person who is not specified in
Section 3.14(a) or Section 3.14(b) but whom the Company has the power or
obligation to indemnify under the provisions of Act, or otherwise.

(h) Insurance. The Company may purchase and maintain insurance on behalf of any
Covered Person against any liability asserted against such Covered Person and
incurred by such Covered Person in any such capacity, or arising out of such
Covered Person’s status as such, whether or not the Company would have the power
or the obligation to indemnify such Covered Person against such liability under
the provisions of this Section 3.14.

 

3 of 5



--------------------------------------------------------------------------------

(i) Certain Definitions. For purposes of this Section 3.14, references to “the
Company” shall include, in addition to the resulting enterprise, any constituent
enterprise (including any constituent of a constituent) absorbed in a
consolidation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors or officers, so that any
Covered Person who is or was a director or officer of such constituent
enterprise, or is or was a director or officer of such constituent enterprise
serving at the request of such constituent enterprise as a director, officer,
employee or agent of another limited liability company, corporation,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under the provisions of this Section 3.14 with respect to the resulting
or surviving enterprise as such Covered Person would have with respect to such
constituent enterprise if its separate existence had continued. The term
“another enterprise” as used in this Section 3.14 shall mean any other limited
liability company or any corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise of which such Covered Person is or was
serving at the request of the Company as a director, officer, employee or agent.
For purposes of this Section 3.14, references to “fines” shall include any
excise taxes assessed on a Covered Person with respect to an employee benefit
plan; and references to “serving at the request of the Company” shall include
any service as a director, officer, employee or agent of the Company which
imposes duties on, or involves services by, such director or officer with
respect to an employee benefit plan, its participants or beneficiaries; and a
Covered Person who acted in good faith and in a manner such Covered Person
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan shall be deemed to have acted in a manner “not
opposed to the best interests of the Company” as referred to in this
Section 3.14.

(j) Survival of Indemnification and Advancement of Expenses. The indemnification
and advancement of expenses provided by, or granted pursuant to, this
Section 3.14 shall, unless otherwise provided when authorized or ratified,
continue as to a Covered Person who has ceased to be a Director or Officer and
shall inure to the benefit of the heirs, executors and administrators of such a
Covered Person.

(k) Limitation on Indemnification. Notwithstanding anything contained in this
Section 3.14 to the contrary, except for proceedings to enforce rights to
indemnification (which shall be governed by Section 3.14(e)), the Company shall
not be obligated to indemnify any Director or Officer (or his or her heirs,
executors or Covered Personal or legal representatives) or advance expenses in
connection with a proceeding (or part thereof) initiated by such Covered Person
unless such proceeding (or part thereof) was authorized under this Section 3.14.

(l) Indemnification of Employees and Agents. The Company may, to the extent
authorized from time to time by the Company’s President or Chief Executive
Officer or by a majority vote of the Directors, provide rights to
indemnification and to the advancement of expenses to employees and agents
(other than Directors and Officers) of the Company and employees or agents
(other than Directors and Officers) of the Company that are or were serving at
the request of the Company as a director, officer, employee or agent of another
limited liability company, corporation, partnership, joint venture, trust or
other enterprise, similar to those conferred in this Section 3.14 to Directors
and Officers.

 

4 of 5



--------------------------------------------------------------------------------

ON THE DATE FIRST SET FORTH ABOVE, each of the undersigned has caused this
Amendment to be duly executed and delivered in one OR more counterparts, all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the parties.

 

DUKE ENERGY ENTERPRISES

CORPORATION

By:  

/s/ K. G. Butler

Name:  

Keith G. Butler

Title:  

President

 

CONOCOPHILLIPS GAS COMPANY By:  

/s/ John E. Lowe

Name:  

John E. Lowe

Title:  

President

 

5 of 5